Citation Nr: 0522184	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a thoracic spine 
disability.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty for approximately 17 years, 
ending in October 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in June 2004.

The issues of entitlement to service connection for cervical 
spine disability, lumbar spine disability, and thoracic spine 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral knee disability was manifested during the veteran's 
active duty service.


CONCLUSION OF LAW

A bilateral knee disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's service medical records 
document two incidents of bilateral knee pain.  The veteran's 
post-service medical records show that the veteran currently 
suffers from a bilateral knee disability.  The salient 
question is whether or not the current bilateral knee 
disability is etiologically related to the veteran's active 
duty service.  There is only one medical opinion of record 
which addresses this issue.  The November 2004 VA examination 
report shows that the examiner noted the veteran's complaints 
of knee pain in service and noted that he had a motorcycle 
accident in service and frequently climbed ladders as part of 
his duties during service.  The examiner opined that it was 
at least as likely as not that the veteran's current mild 
degenerative joint disease of the knees was the result of the 
veteran's active duty service.  Thus, after resolving all 
benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that 
entitlement to service connection for a bilateral knee 
disability is warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  


ORDER

Entitlement to service connection for bilateral knee 
disability is warranted.  To this extent, the appeal is 
granted.


REMAND

The Board notes that by way of correspondence dated July 
2005, the veteran notified VA that additional medical records 
relevant to his appeal were available at the NAVAHCS in 
Prescott, Arizona.  Therefore, the Board believes that VA 
must attempt to obtain these records before the veteran's 
appeal can be adjudicated.

The Board also notes that by way of the July 2005 
correspondence, the veteran appears to be requesting a 
hearing, but it is unclear if the veteran wants a Board 
hearing in Washington, D.C., a Board hearing at the RO or a 
Board hearing via videoconference.  Further clarification on 
this matter is necessary.

Finally, the Board notes that correspondence dated in April 
2004 from the California Department of Veteran Affairs 
appears to revoke its power of attorney in the veteran's 
case.  As such, clarification regarding the veteran's current 
representation is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain any available 
medical records for the veteran from the 
VA Medical Center in Prescott, Arizona.  

2.  The RO should take appropriate action 
to clarify the matter of the veteran's 
representation.  If his previous 
representative is no longer acting in 
that capacity, then the veteran should be 
afforded an opportunity to appoint 
another representative. 

3.  The RO should contact the veteran to 
obtain clarification on what type of 
Board hearing he is requesting.  

4.  After completion of the above and 
after undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If any 
of the claims remain denied, then the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  If he has requested a Board 
hearing at the RO (Travel Board) or a 
Board videoconference, then he should be 
scheduled for such a hearing.  If he has 
not requested either a Travel Board or 
videoconference hearing, then the case 
should be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


